Case l:18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 1 of 9 PagelD #: 11256



   BDM:KKO
   F.#2017R01840


   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                   ■X


   UNITED STATES OF AMERICA                                STIPULATION


          - against -                                      18-CR-204 (S-2) (NGG)

   KEITH RANIERE,et al.

                          Defendants.
                                                   ■X
   SARA BRONFMAN


                          Interested Third-Party
                                                    X


                 WHEREAS, Count One of the Superseding Indictment in the above-captioned

   case charged defendants Keith Raniere, Clare Bronfman, Allison Mack, Kathy Russell, Lauren

   Salzman and Nancy Salzman (the "Defendants") with racketeering conspiracy, in violation of

   18 U.S.C. § 1962(d); (Docket Entry no. 50)

                 WHEREAS, in the Superseding Indictment, the United States gave notice to the

   Defendants that if any defendant was convicted of the offense charged in Count One, the

   government would seek forfeiture of (a) any interest the person acquired or maintained in

   violation of 18 U.S.C. § 1962; (b) any interest in, security of, claim against or property or

   contractual right of any kind affording a source of influence over any enterprise which the

   person has established, operated, controlled, conducted or participated in the conduct of, in

   violation of 18 U.S.C. § 1962; and(c) any property constituting, or derived from, any proceeds

   which the person obtained, directly or indirectly, from racketeering activity in violation of 18

   U.S.C. § 1962; (Id.)
Case l:18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 2 of 9 PagelD #: 11257




                 WHEREAS, on or about March 13, 2019, defendant Nancy Salzman pleaded

   guilty to Count One ofthe Superseding Indictment;(Docket Entry no. 474)

                 WHEREAS, on or about March 13, 2019, the United States filed a Second

   Superseding Indictment against all of the Defendants except Nancy Salzman;(Docket Entry

   no. 430)

                 WHEREAS, Count One of the Second Superseding Indictment charged

   defendants Raniere, Bronfman, Mack, Russell and Lauren Salzman with racketeering

   conspiracy, in violation of 18 U.S.C. § 1962(d), and Count Two charged defendants Raniere,

   Bronfman, Mack and Lauren Salzman with Racketeering, in violation of 18 U.S.C. § 1961;

   (Id.)

                 WHEREAS, in the Second Superseding Indictment, the United States gave

   notice to the defendants charged in Counts One and Two that upon the conviction of any of

   those defendant of either such offenses, the government would seek forfeiture of (a) any

   interest the person acquired or maintained in violation of 18 U.S.C. § 1962;(b) any interest in,

   security of, claim against or property or contractual right of any kind affording a source of

   influence over any enterprise which the person has established, operated, controlled,conducted

   or participated in the conduct of, in violation of 18 U.S.C. § 1962; and (c) any property

   constituting, or derived from, any proceeds which the person obtained, directly or indirectly,

   from racketeering activity in violation of 18 U.S.C. § 1962;(Id.)

                 WHEREAS, on or about March 25, 2019, defendant Lauren Salzman pleaded

   guilty to Counts One and Two of the Second Superseding Indictment;(Doeket Entry no. 473)

                 WHEREAS,on or about April 8, 2019, defendant Allison Mack pleaded guilty

   to Counts One and Two ofthe Second Superseding Indictment;
    United States v. Raniere, et al, 18-CR-204(NGG)                                        Page 2
   Stipulation
Case l:18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 3 of 9 PagelD #: 11258




                 WHEREAS,on or about My 15, 2019, the Court issued Amended Preliminary

   Orders of Forfeiture as to defendants Nancy Salzman, Lauren Salzman and Allison Mack (the

   "Amended Preliminary Orders of Forfeiture");(Docket Entry nos. 758-60)

                 WHEREAS,as memorialized in the Amended Preliminary Orders ofForfeiture,

   defendants Nancy Salzman, Lauren Salzman and Allison Mack consented to forfeit multiple

   assets including the real properties located at 447, 455 and 457 New Kamer Road, Albany,

   New York 12205, together with their respective buildings, appurtenances, improvements,

   fixtures, attachments, easements and fiimishings, and all proceeds traceable thereto (the'New

   Kamer Road Properties");(Id)

                 WHEREAS, on or about August 7, 2019, the United States filed a Notice of

   Pendency as to each of the New Kamer Road Properties through the Albany County Clerk's

   Office;

                 WHEREAS,records maintained by the Albany County Clerk's Office indicate

   that the owner of the New Kamer Road Properties is NX Tmst, Inc. and that the deeds

   transferring the New Kamer Road Properties to NX Tmst, Inc. identify Nancy Salzman as

   "Tmstee ofthe NX Tmst";

                 WHEREAS, on or about August 21, 2019, the United States filed a Certificate

   of Service reflecting that it had mailed direct notice of the Amended Preliminary Orders of

   Forfeiture to each of the Defendants, counsel for Sara Bronfman, and others;(Docket Entry

   no. 788)

                 WHEREAS, counsel for Sara Bronfman, also known as Sara Bronfman-Igtet,

   contacted the United States and represented that Sara Bronfman has an interest in the New

   Kamer Road Properties pursuant to the constmctive tmst doctrine;
   United States v. Raniere, et ah, 18-CR-204(NGG)                                      Page 3
   Stipulation
Case l:18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 4 of 9 PagelD #: 11259


                  WHEREAS,no other third party has filed with the Court any petition or claim
   in connection with the New Kamer Road Properties and the time to do so under 21 U.S.C.
   § 853(n)(2) has expired;

                  WHEREAS,the United States and Sara Bronfman (collectively, the "Parties")
   hereby enter into this stipulation (the "Stipulation") for the purpose of resolving Sara
   Bronfman's interest in the New Kamer Road Properties;
                 IT IS HEREBY STIPULATED, AGREED AND ORDERED as follows:

                 1.      This Stipulation shall be deemed a timely filed claim by Sara Bronfman
  to the New Kamer Road Properties,

                 2.     Sara Bronfman represents that she has an ownership interest in the New
  Kamer Road Properties.

                 3.     Sara Bronfman agrees to accept certain Payments (defined infra, at
  paragraph 5), less any offset pursuant to the Treasury Offset Program (defined infra, at
  paragraph 6), in full and complete settlement and satisfaction of all claims asserted, or that
  may be asserted by Sara Bronfinan to the New Kamer Road Properties.

                4.      Sara Bronfinan understands and agrees that by entering into this

  agreement, she waives any rights to further litigate any claimed interest in the New Kamer

  Road Properties or to petition for remission or mitigation of the forfeiture of the New Kamer

  Road Properties. Sara Bronfman waives her rights, if any, to use the above-captioned action
  as a basis to bring any administrative orjudicial civil cause ofaction against the United States

  Government or as a basis for statutory or constitutional defense in any administrative or civil

  action.




  United States v. Raniere, et al, 18-CR-204(NGG)                                         Page 4
  Stipulation
Case l:18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 5 of 9 PagelD #: 11260




                 5.      The Parties agree that following the entry of a Final Order of Forfeiture

   forfeiting the New Kamer Road Properties to the United States, the United States Marshals

   Service shall sell the properties pursuant to their ordinary procedures. The Parties further agree

   that at or following the closing for the sale of one or more ofthe New Kamer Road Properties,

   Sara Bronfman will receive a payment equal to 20% of the purchase price from the proceeds

   of such sale. The total amount of payments from the sale of all three New Kamer Road

   Properties(the "Payments") shall, however,be capped at $200,000.00. The Payments shall be

   subject to any offset pursuant to the Treasury Offset Program, as described in paragraph 6,

   infra.

                 6.      The Debt Collection Improvement Act of 1996("DCIA"), 31 U.S.C.

   § 3716, requires the Department of the Treasury, the United States Marshals Service, and

   other disbiusing officials, to offset Federal payments to collect delinquent non-tax debts

   owed to the United States, or delinquent debts owed to states, including past-due child

   support enforced by states (the "Treasury Offset Program"). If an offset to the Payments is

   made dming an electronic funds transfer pursuant to the Treasmy Offset Program, Sara

   Bronfman will receive a notification from the government at the last address provided by the

   debtor to the creditor. If Sara Bronfman believes that the Payments may be subject to an

   offset, she may contact the Treasury Department at 1-800-304-3107.

                 7.      Sara Bronfman hereby releases, remises and forever discharges any

   claims, rights, title, or interest she may have in the New Kamer Road Properties.

                 8.      Sara Bronfman hereby consents to the forfeiture of the New Kamer

   Road Properties pursuant to 18 U.S.C. § 1963(a).



   United States v. Raniere, et al, 18-CR-204(NGG)                                           Page 5
   Stipulation
Case l:18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 6 of 9 PagelD #: 11261

                   9.     Sara Bronfman and her heirs, assigns and representatives, hereby
   agree to release, indemnify and hold harmless the United States, and any officers, agents,
   and employees, past and present, ofthe United States, including, but not limited to, the
   United States Department of Justice, the United States Attorney's Office for the Eastern
   District of New York, United States Marshals Service, the Federal Bureau ofInvestigation,
   Homeland Security Investigations, and the Internal Revenue Service from and against any
   and all claims for relief or cause of action for any conduct or action which currently exist
  or which may arise as a result ofthe Government's action against the New Kamer Road
  Properties or arising from the provisions ofthe above-captioned action and this Stipulation.
                  10.    This Stipulation resolves only Sara Bronfman's claims with respect
  to the forfeiture ofthe New Kamer Road Properties in the above-captioned action and any
  ancillary proceeding. This settlement does not resolve, or affect in any way, any other
  claims the United States may have, including, but not limited to, claims with respect to
  restitution, tax liabilities and/or any other existing potential liabilities or obligations that
  Sara Bronfman may have to the government.

                 11.     This Stipulation is contingent upon the Court's "so ordering" of this
  Stipulation and issuing a Final Order ofForfeiture as to the New Kamer Road Properties.
                 12.     The Court shall maintain jurisdiction over this action to effectuate the

  Stipulation in this matter.

                 13.    Each party shall bear its own costs and attomey fees.

                 14.    The signature pages of this Stipulation of Settlement may be
 executed in one or more counterparts, each of which will be deemed an original but all of
 which together will constitute one and the same instmment. Signature pages may be
 United States v. Raniere, et al, 18-CR-204(NGG)                                   Page 6
 Stipulation
Case l;18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 7 of 9 PagelD #: 11262



   transmitted by fax or scanned images and such signature shall be deemed as valid

   originals.

                 15.    The Clerk of the Court is directed to send, by inter-office mail,

   three(3) certified copies of this executed Order to Assistant United States Attorney Karin

   Orenstein, United States Attorney's Office,Eastern District ofNew York,271 Cadman Plaza

   East, Brooklyn, New York 11201.




   Dated: Brooklyn, New York
            December Zo,2019

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District ofNew York
                                                    271 Cadman Plaza
                                                    Brooklyn, New York 11201

                                             By: Id 'iCl Af'
                                                    Karin Ofdhstein
                                                   Assistant United States Attorney
                                                   (718)254-6188




   United States v. Raniere, et al, 18-CR-204(NGG)                                      Page 7
   Stipulation
Case l;18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 8 of 9 PagelD #: 11263




          Dated: New York, New York
                      December"^c>, 2019


                                                               COZEN O'CONNOR
                                                               Counsel to Sara Bronfman
                                                               45 Broadway Atriiyf^H&aite 1600
                                                                    Cork,     fork lOObe

                                                               J. Bruce Maffeo
                                                              (212)883-4951

         AGREED AND CONSENTED TO BY:



        SaraTBfonfmaii


        unde                                                 2019, Sai.Bronfman, known to me the
        name
         ame sTuScXdTn       h° personally
              subsciibed to above,     if''appeared
                                               satisfectory evidence
                                                    before me        to by
                                                               and that be the
                                                                           her individual
                                                                               signature onwhose
                                                                                             the
        within instrument, she executed the se—                                       =>isndLure on rne




                            ■ '('-".'sn Dor-ciupiif
                                Noisry fubiic
                      ii Loi«^sr Grosvenar Place
                         London, SVV1W OEN
                         Tel: 0207 E3D 1777
                     Email; steveniSnoian^-co.uP                         s.
          R\y

       SO ORDERED                v            /
       This -43 day of                                2o|/

S/ Nicholas G. Garaufis
       HONORABLE NICHOLAS OVOARAUFIS
       UNITED STATES DISTRICT JUDGE

       United States v. Raniere, et al, 18-CR-204(NGG)
       Stipulation                                                                               Page 8
Case l;18-cr-00204-NGG-VMS Document 821-1 Filed 12/20/19 Page 9 of 9 PagelD #: 11264




                                                            apostille
                                          (Convention ds La Haye du 5 octobre 1961)
        1- Country:
               Pays / Pais;           United Kingdom of Great Britain and Northern Ireland
              This public document
              La present acte public!El presente documento ptlbiioo
              Has been signed by
              a       signg par
              ha side firmado per                                      Steven Dasgupta

       3. Acting in the capacity of
             aglssant en qualite de
             quien actda en calidad de                                 Notary Pubiic

             Bears the seal / stamp of
             est revetu du sceau / timbre de
             y estd revestido del seilo 1 timbre de                   Tfie Said Notary Pubiic

                                                           Certified
                                                       Atteste! Certificado
       5.    at
                                    London                            6.     the
             a / en                                                                                  20 December 2019
                                                                              le / ei dfa
       7. by                                       Her Majesty's Principal Secretary of State
            par/por
                                                    for Foreign and Commonwealth Affairs
       8. Number
            SOUS no / bajo eJ numero                                 APO-1774703
      9. Seal I stamp
            Sceau / timbre
                                                                     10. Signature                   P. Forbes
            Selio / timbre                                                  Signature
                                                                            Firma
                                                                                                       J




                                    o vonfy this aposlllle 90 to www.vorIfyapostill8j8rvics.Bov.uk
Case l:18-cr-00204-NGG-VMS Document 821 Filed 12/20/19 Page 1 of 1 PagelD #: 11255
                               ^                       U.S. Department of Justice

                      o)F                             United States Attorney
                                                      Eastern District ofNew York
  BDM:KKO                                             271 Cadman Plaza East
  F.#2017R01840                                       Brooklyn, New York 11201




                                                      December 20, 2019

  By ECF


  The Honorable Nicholas G. Garaufis
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204(S-2)INGG)


  Dear Judge Garaufis:

                  Enclosed please find a stipulation executed by the United States and Sara
  Bronfman in the above-referenced criminal case (the "Stipulation"). Pursuant to the terms of
  the Amended Preliminary Orders of Forfeiture entered as to Nancy Salzman, Lauren
  Salzman and Allison Mack on or about July 17, 2019,the United States was instructed to
  send direct notice to all persons known to have an interest in any ofthe assets listed therein.
  The United States sent notice to Sara Bronfman, inter alia, that the government was seeking
  to forfeit these assets, including the real properties located at 447,455 and 457 New Kamer
  Road, Albany, New York (the "New Kamer Road Properties"). The enclosed Stipulation,
  resolves Sara Bronfman's claim to the New Kamer Road Properties. The government
  respectfully requests that the Court "so-order" the enclosed Stipulation.

                Thank you for Your Honor's consideration of this submission.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attomey

                                               By:     /s/
                                                      Karin Orenstein
                                                      Assistant U.S. Attomey
                                                      (718)254-6188
  cc:    Counsel of Record(by ECF)
